IN THE SUPREME COURT OF THE STATE OF NEVADA


                RICHARD HAM, AN INDIVIDUAL;                            No. 67551
                CARLA HAM, AN INDIVIDUAL; AND
                HAM CONSULTING COMPANY, A
                NEBRASKA CORPORATION,
                Appellants,
                                                                            FILED
                vs.                                                          APR 1 5 2016
                THOMAS F. KENNEDY,                                           TRACE K. LADEMAN
                                                                              E F SUPREME COURT
                Respondent.                                               CLE%..p
                                                                          BY
                                                                           ____Latar---
                                                                             . •\
                                                                              DEPUTY CLERK

                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order denying an NRCP
                60(b) motion in a breach of contract action. Eighth Judicial District Court,
                Clark County; Nancy L. Allf, Judge.
                            A default judgment was entered against appellants on July 29,
                2013 Almost a year and a half later, on December 3, 2014, an amended
                judgment was entered correcting a clerical error. Days later, on December
                8, 2014, appellants filed the underlying motion to set aside the judgment,
                which the district court denied.
                            Having considered the parties' arguments and the record on
                appeal, we conclude the district court did not abuse its discretion in
                denying appellants' motion because the motion was untimely.        See Cook v.
                Cook, 112 Nev. 179, 181-82, 912 P.2d 264, 265 (1996) (explaining that the
                district court has broad discretion in deciding whether to grant or deny an
                NRCP 60(b) motion and this court will not disturb that decision absent an
                abuse of discretion). Even though an amended judgment was entered only
                a few days before appellants' motion, because that motion was made more
                than six months after the notice of entry of the original judgment and the
                amended judgment did not alter the original judgment in a way that

SUPREME COURT
         OF
      NEVADA


(()) 1947A
                changed the previous, settled legal rights and obligations of the parties,
                appellants' motion was untimely.' NRCP 60(b) (requiring a motion to set
                aside a judgment as a result of newly discovered evidence to be made
                within 6 months of the written notice of entry of the judgment); see, e.g.,
                Jones v. Swanson, 512 F.3d 1045, 1048-49 (8th Cir. 2008) (explaining that
                an amended judgment may restart the limitations period for a motion to
                set aside the judgment only if the amended judgment "disturbs or revises
                the previous, plainly settled legal rights and obligations of the parties"
                (internal quotation omitted)); see also generally Morrell v. Edwards, 98
Nev. 91, 92-93, 640 P.2d 1322, 1324 (1982) (discussing when an appeal can
                be taken from an amended judgment). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                     1/44-         J.
                                        Douglas '




                cc: Hon. Nancy L. Allf, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Holland & Hart LLP/Las Vegas
                     Brandon L. Phillips, Attorney At Law, PLLC
                     Eighth District Court Clerk



                      'Because appellants' motion was untimely, we need not consider
                appellants' arguments regarding the merits of the motion.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A